     5:19-cv-00920-BHH         Date Filed 09/24/20   Entry Number 28     Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

 Frances Littlejohn-Jeter,              ) Civil Action No.: 5:19-920-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This action is brought pursuant to 42 U.S.C. § 405(g), seeking judicial review of the

Commissioner of Social Security’s (“Commissioner”) final decision, which denied Plaintiff

Frances Littlejohn-Jeter’s (“Plaintiff”) claim for supplemental security income (“SSI”)

benefits. The record includes the report and recommendation (“Report”) of United States

Magistrate Judge Kaymani D. West, which was made in accordance with 28 U.S.C. § 636

(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a), D.S.C. In her Report, the Magistrate Judge

recommends that the Court affirm the Commissioner’s final decision.           Plaintiff filed

objections to the Report, the Commissioner filed a reply to Plaintiff’s objections, and the

matter is ripe for review. See 28 U.S.C. § 636(b)(1) (providing that a party may object, in

writing, to a Magistrate Judge’s Report within 14 days after being served a copy). For the

reasons stated below, the Court adopts the Magistrate Judge’s Report and overrules

Plaintiff’s objections.

                                      BACKGROUND

       Plaintiff filed an application for SSI benefits in October 2011, alleging disability

beginning on May 8, 2011. The application was denied initially and upon reconsideration.

Plaintiff requested a hearing before an administrative law judge (“ALJ”), which was held
     5:19-cv-00920-BHH       Date Filed 09/24/20     Entry Number 28       Page 2 of 11




on September 26, 2014.

       On October 1, 2014, the ALJ issued a decision denying Plaintiff’s claim. The

Appeals Council denied Plaintiff’s request for review, thereby rendering the ALJ’s decision

the Commissioner’s final decision for purposes of judicial review. Plaintiff filed an action

in this Court and obtained an order reversing the Commissioner’s decision and remanding

the case for further administrative action.

       On remand, the Appeals Council vacated the ALJ’s decision and remanded the

matter to the ALJ for further proceedings. The Appeals Council noted that Plaintiff filed a

subsequent claim for benefits on May 17, 2016, and instructed the ALJ to consolidate the

claims and issue a new decision on the consolidated claims.

       On April 24, 2018, the ALJ conducted a third administrative hearing, and on July 31,

2018, the ALJ issued a partially favorable decision on Plaintiff’s claim, finding that she was

not disabled through July 25, 2018, but that based on her borderline age, she was disabled

as of July 6, 2018. Plaintiff requested an appeal, and the Appeals Council found no basis

for changing the ALJ’s 2018 decision, determining that the decision complied with the

orders of this Court and the Appeals Council. Plaintiff subsequently filed this action seeking

judicial review on March 27, 2019.

                                STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                     The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

                                              2
      5:19-cv-00920-BHH      Date Filed 09/24/20     Entry Number 28       Page 3 of 11




which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:

       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The



                                              3
     5:19-cv-00920-BHH       Date Filed 09/24/20     Entry Number 28       Page 4 of 11




Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.

Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since October 18, 2011, the application date. Next, the ALJ determined that

Plaintiff has the following severe impairment: degenerative disc disease. The ALJ found


                                              4
      5:19-cv-00920-BHH      Date Filed 09/24/20     Entry Number 28       Page 5 of 11




that Plaintiff does not have an impairment or combination of impairments that meet or

medically equal the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart

P, Appendix 1. With regard to Plaintiff’s residual functional capacity (“RFC”), the ALJ found

that Plaintiff could perform light work as defined in 20 C.F.R. §§ 404.1567(b) except that:

Plaintiff is limited to lifting and/or carrying up to 20 pounds occasionally and 10 pounds

frequently; Plaintiff can sit or stand/walk for up to 6 hours in an 8-hour workday; Plaintiff

cannot climb rope/ladders/scaffolds; Plaintiff can occasionally climb ramps/stairs, balance,

stoop, kneel, crouch or crawl; Plaintiff must avoid concentrated exposure to temperature

extremes, humidity, wetness, vibration, and hazards; and Plaintiff needs a cane to

ambulate effectively. The ALJ found that Plaintiff is unable to perform any past relevant

work but that, considering her age, education, work experience, and residual functional

capacity, jobs exist in significant numbers in the national economy that Plaintiff can

perform. Thus, the ALJ found that Plaintiff has not been under a disability since October

8, 2011, the date the application was filed, through July 26, 2018.

II.    The Court’s Review

       In this action, Plaintiff asserts that the ALJ erred by giving little weight to a number

of treating and examining medical opinions that she contends support a finding of disability.

In her brief, Plaintiff concedes that this Court previously found no error in the ALJ’s

evaluation of the opinion evidence, and that the ALJ in the current decision “rejected all of

the treating opinions for essentially the same reasons he provided previously,” but Plaintiff

asks the Court to “consider additional evidence, which, like the previously rejected

evidence, provides additional support that [Plaintiff’s] condition warrants disability.” (ECF

No. 15 at 27.) Specifically, Plaintiff points to a lumbar MRI dated from December 29, 2017;

                                              5
     5:19-cv-00920-BHH       Date Filed 09/24/20     Entry Number 28       Page 6 of 11




a 2016 consultative opinion from Dr. Korn; and a 2015 statement from Dr. LeBlond.

       In her Report, the Magistrate Judge thoroughly outlined each of these additional

pieces of evidence and found that substantial evidence supports the weight the ALJ gave

to these opinions. First, with respect to the 2017 MRI, the Magistrate Judge thoroughly

outlined the MRI’s findings and evaluated the ALJ’s consideration of this evidence. The

Magistrate Judge explained that the ALJ specifically considered and cited the 2017 MRI

on a number of occasions, and the Magistrate Judge found that substantial evidence

supports the ALJ’s consideration of the MRI.

       Next, with respect to the 2016 consultative opinion from one-time examiner, Dr.

Korn, the Magistrate Judge outlined Dr. Korn’s findings in detail and noted that the ALJ

gave “some weight” to the consultative examination, also noting the ALJ’s explanation for

giving some weight to the opinion. The Magistrate Judge ultimately found that substantial

evidence supports the amount of weight the ALJ gave to the opinion of Dr. Korn, explaining:

       The ALJ cited to Dr. Korn’s opinion in making his Listings analysis, noting
       that “[d]espite [Plaintiff’s] consistent use of a cane during presentation for
       medical treatment, Dr. Korn noted that the claimant was able to heel-to-toe
       walk without a cane. She could squat normally with some difficulty. She had
       a widened stance and gait but no limp, although she used a cane. No
       muscle weakness or sensory loss was appreciated (Exhibit 24F).” Tr. 525.
       The ALJ discussed Plaintiff’s ability [to] “engage in routine ambulatory
       activities” and cited to Plaintiff’s testimony from the three hearings regarding
       her activities of daily living. Id. The ALJ stated that at “the most recent
       hearing, the claimant reported that she is able to engage in light household
       chores; however, she usually has to sit while performing these tasks. In
       2016, consultative examined Dr. Korn noted that the claimant is able to drive
       (Exhibit 24F).” Id. As directed by the district court’s order, the ALJ discussed
       the impact of Plaintiff’s use of a cane on his RFC assessment, and against
       cited Dr. Korn’s statements regarding Plaintiff’s mobility. Tr. 527. The ALJ
       concluded that “the longitudinal record, including new and material evidence,
       indicates less severe objective medical findings than the claimant alleges in
       addition to adequate improvement with medication and physical therapy.” Tr.
       528. The ALJ further discussed Plaintiff’s medical treatment records with

                                              6
     5:19-cv-00920-BHH       Date Filed 09/24/20    Entry Number 28      Page 7 of 11




       various physicians citing to Dr. Korn’s opinion in his evaluation of the
       opinions of Dr. Stroup, Tr. 530, and Dr. LeBlond, Tr. 533. The ALJ also
       considered Plaintiff’s prior allegations regarding the need for her to elevate
       her legs. The ALJ noted that “Dr. Korn did not indicate any signs of swelling
       on his examination and did not indicate a need for the claimant to elevate her
       legs (Exhibit 24F).” Id.

(ECF No. 21 at 15-16.) In addition, the Magistrate Judge rejected Plaintiff’s claim that the

ALJ should have sought clarification from Dr. Korn regarding the use of vague terminology,

finding that an ALJ is only required to recontact a medical source when the evidence from

the medical source is inadequate to determine disability. According to the Magistrate

Judge, the ALJ did not need to seek further clarification because Dr. Korn’s assessment

limiting Plaintiff to light work was consistent with the RFC determination. Ultimately, the

Magistrate Judge found that the ALJ provided a well-reasoned explanation for the weight

given to Dr. Korn’s opinion and that substantial evidence supported the ALJ’s findings in

this regard.

       Finally, the Magistrate Judge considered the ALJ’s treatment of a one-paragraph

statement from Dr. LeBlond dated July 23, 2015. The Magistrate Judge outlined the

content of the statement and noted that the ALJ gave “limited weight” to Dr. LeBlond’s

findings because they are “ ‘inconsistent with the longitudinal treatment record, including

[his] objective findings.’” (ECF No. 21 at 18 (quoting Tr. 530).) The Magistrate Judge

explained that even though the ALJ found Dr. LeBlond’s use of the term “most probable”

lacking in specificity as to whether a cane was medically nevertheless incorporated, the

ALJ nevertheless incorporated the use of a cane in the RFC based on evidence from Dr.

LeBlond. The Magistrate Judge ultimately found that the ALJ properly reviewed the record

and provided a sufficient analysis for the weight he gave to Dr. LeBlond’s opinion, in


                                             7
     5:19-cv-00920-BHH         Date Filed 09/24/20    Entry Number 28      Page 8 of 11




accordance with the applicable law.         Accordingly, the Magistrate Judge found that

substantial evidence supports the ALJ’s treatment of Dr. LeBlond’s 2015 statement.

          In her objections to the Magistrate Judge’s Report, Plaintiff first objects to the

Magistrate Judge’s analysis of the ALJ’s consideration of the 2017 MRI. Plaintiff asserts

that although the Magistrate Judge is correct that the ALJ did mention Plaintiff’s 2017 MRI

when discussing Listing 1.04, Plaintiff “did not need to meet a listing or need surgery before

her physician’s opinions of a limitation to sedentary work could be believed.” (ECF No. 22

at 2.) Plaintiff also objects that when the Magistrate Judge explained the ALJ’s citation of

the MRI with regard to the ALJ’s treatment of opinions from Dr. Stroup, Dr. Esce, and Dr.

Korn, the references were to a 2011 MRI and not the 2017 MRI. In all, Plaintiff asserts that

the Magistrate Judge erred in finding that the ALJ discussed Plaintiff’s MRI findings in

detail.

          After review, the Court is not convinced by Plaintiff’s objection. Rather, the Court

agrees with the Magistrate Judge that the ALJ clearly considered the 2017 MRI and

specifically cited to it at multiple steps of the analysis. Moreover, the fact that the ALJ

made additional references to an earlier 2011 MRI does not mean that the ALJ did not also

adequately consider the 2017 MRI. In addition, the Court finds no error in the ALJ’s

decision to assign significance to Dr. Esce’s finding that the 2017 MRI supported a

recommendation not to pursue surgery.              While Plaintiff is correct that such a

recommendation is not necessarily inconsistent with sedentary work, nor is it necessarily

inconsistent with light work. Ultimately, the Court disagrees with Plaintiff that the ALJ made

his own medical findings; rather, the Court finds that the ALJ considered the medical

evidence and gave sufficient reasons supporting the weight given to the opinions of treating

                                               8
     5:19-cv-00920-BHH         Date Filed 09/24/20       Entry Number 28       Page 9 of 11




sources.

       Next, Plaintiff objects to the Magistrate Judge’s consideration of the ALJ’s evaluation

of Dr. Korn’s consultative opinion. Plaintiff asserts that “contrary to the Magistrate Judge’s

findings, the ALJ’s general citations to Dr. Korn’s opinions in his listings analysis does not

erase the portions of Dr. Korn’s findings that were perfectly consistent with all of the

rejected treating opinions.” (ECF No. 22 at 4.) Plaintiff further objects to the Magistrate

Judge’s reference to the ALJ’s findings regarding Plaintiff’s daily activities, asserting that

those activities do not equate with the ability to perform more than sedentary work. Lastly,

Plaintiff objects to the Magistrate Judge’s finding that “Dr. Korn’s assessment limiting

Plaintiff to light work was consistent with the ALJ’s RFC determination and disability

finding.” (See ECF No. 21 at 16-17.) According to Plaintiff, Dr. Korn did not indicate that

Plaintiff could perform “light work.” Rather, Plaintiff points out that Dr. Korn indicated that

Plaintiff “is likely limited more typically to light duties that she can perform moving from the

seated to standing position as her discomfort dictates.” (ECF No. 22 at 5 (citing Tr. 959).)



       The Court finds that the Magistrate Judge properly considered the ALJ’s evaluation

of Dr. Korn’s consultative findings. While Plaintiff is correct that Dr. Korn did not specifically

find Plaintiff limited to “light work” rather than “light duties,” the Court nevertheless finds that

many of Dr. Korn’s limitations were entirely consistent with the ALJ’s limitation to light work.

Moreover, Dr. Korn was not a treating physician and his opinion was not entitled to

controlling weight.     Ultimately, the Court finds that the ALJ gave a well-reasoned

explanation for the weight given to Dr. Korn’s findings, and although Plaintiff may disagree

with the ALJ’s assessment, Plaintiff has not shown that the ALJ’s findings were reached

                                                 9
    5:19-cv-00920-BHH        Date Filed 09/24/20      Entry Number 28       Page 10 of 11




through an incorrect application of the law or after insufficient consideration of the evidence.

       Finally, Plaintiff objects to the Magistrate Judge’s consideration of the ALJ’s decision

to give limited weight to Dr. LeBlond’s findings. Plaintiff asserts that the Magistrate Judge

fails to address the alleged error, namely, the ALJ’s alleged failure to build a logical and

accurate bridge from the evidence to the decision to give limited weight to Dr. LeBlond’s

opinion. Plaintiff asserts that “[w]hen a treating specialist provides detailed explanations

for how the objective findings support specific medical limitations, it is not enough for the

ALJ, as he did here, to simply cite a mix of positive and negative findings and announce

that he is accepting the negative findings.” (ECF No. 22 at 6.)

       After review, the Court is not convinced by Plaintiff’s objection. Importantly, as the

Magistrate Judge noted, by including the need for a cane for ambulation in Plaintiff’s RFC

assessment, the ALJ actually incorporated Dr. LeBlond’s sole opinion in his 2015 statement

that it was “most probable [Plaintiff] would have had limitations in her ability to walk given

that we prescribed her a cane and gave her a disabled placard.” (See ECF No. 21 at 19

(quoting Tr. 504).) In addition, the Court disagrees with Plaintiff that the ALJ’s findings do

not show resolution of the conflicting evidence. Rather, the Court finds that the ALJ’s

decision appropriately weighs the opinions of treating physicians and gives sufficient

reasons to support the weight given to those opinions to permit meaningful review.

Accordingly, and Court overrules Plaintiff’s objection.

                                       CONCLUSION

       Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

21) is adopted and specifically incorporated herein; Plaintiff’s objections (ECF No. 22) are



                                              10
    5:19-cv-00920-BHH        Date Filed 09/24/20    Entry Number 28   Page 11 of 11




overruled; and the Commissioner’s final decision denying benefits is affirmed.

      IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

September 24, 2020
Charleston, South Carolina




                                           11
